         Case 1:20-cv-07295-KPF Document 23 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FENG HAO,
                             Plaintiff,
                      -v.-                            20 Civ. 7295 (KPF)
PRODIGY NETWORK, LLC, and 17 JOHN                          ORDER
PREFERRED, INC.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      By Order dated November 23, 2020, the Court scheduled a hearing for

January 8, 2021, for Defendants in this case to show cause why default

judgment should not be entered against them. (Dkt. #22). Therefore, the

initial pretrial conference currently scheduled for December 15, 2020, is hereby

adjourned sine die.

      SO ORDERED.

Dated:       December 1, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
